The Honorable Dean Elliott State Representative 136 Apple Blossom Loop Maumelle, Arkansas 72113-6031
Dear Representative Elliott:
This is in response to your request for an opinion on three questions concerning the retirement benefits of a city clerk. Specifically, your three questions are as follows:
  1. If a City Clerk, after serving 10 or more years at that position, retires before age 60 will she be able to receive retirement benefits as stated in A.C.A. § 24-12-121?
  2. Must the City Clerk be age 60 upon retirement to receive the previously mentioned benefits?
  3. If the answer to the previous question is no, under what conditions may a City Clerk retire and receive benefits?
RESPONSE
In my opinion the answer to your first question is "yes," but only when she reaches the age of 60. The answer to your second question is technically "no," she need not be age sixty "upon retirement," she simply must be age sixty before she begins to draw the benefits. In response to your third question, the city clerk may "retire" with 10 years of service at any age, but will only be allowed to begin receiving the benefits upon reaching age sixty.
Question 1 — If a City Clerk, after serving 10 or more years at thatposition, retires before age 60 will she be able to receive retirementbenefits as stated in A.C.A. § 24-12-121?
The relevant statute, A.C.A. § 24-12-121, provides in relevant part as follows:
  (a) Any city clerk or clerk-treasurer in a city of the first class who shall have served as city clerk, clerk-treasurer, and city treasurer for a period of not less than ten (10) years, upon reaching the age of sixty (60) years, or who shall serve twenty (20) years without regard to age, shall be entitled to retire from office for the remainder of his or her life at the retirement pay provided for in this section.
In my opinion this statute is properly interpreted to mean that the city clerk may terminate her service as clerk after 10 years of service and be "vested," that is, entitled to eventually receive retirement benefits for such service upon reaching age sixty. In response to your first question, therefore, she will be "able to receive retirement benefits as stated in A.C.A. § 24-12-121," but she must wait until she is sixty years old to begin receiving them.
Question 2 — Must the City Clerk be age 60 upon retirement to receive thepreviously mentioned benefits?
If you mean to ask whether the clerk must be at least age 60 before she terminates her service as clerk, the answer is "no." She may terminate her service at any age as long as she has ten years of service and may then begin to receive her benefits when she reaches age sixty.
Question 3 — If the answer to the previous question is no, underwhat conditions may a City Clerk retire and receive benefits?
A city clerk with ten years of service may "retire," (or terminate her service as clerk) before reaching age sixty, but she will not be eligible to begin receiving the monthly retirement benefits until she reaches age sixty. If the clerk has more than ten years of service, but less than twenty years of service, the statute imposes an age limitation of sixty years to begin the receipt of benefits.
Senior Assistant Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh